Per Curiam: This is a peculiar case, in which the party who has been defeated in the action below, expresses himself satisfied with the judgment, and the. party who has recovered the judgment seems desirous of having the right to it tried over again. A party, we conceive, has a right to buy out an adversary’s right, and to take from him a power of attorney to control the cause. If, for a consideration paid, he makes that power irrevocable, it must so remain, if no fraud has been practiced in obtaining it. Hone appears in this case; consequently his subsequent power is ineffectual. The first power must have efficacy. Independent of the power of attorney, the plaintiff in error makes his affidavit, that he is willing “ to stand and abide by the decision of the Cairo Court of Common Pleas.” The objection taken to the power to Judge Skinner, that it showed on its face maintenance, we think is not tenable. The whole scope of it seems to have been to stop litigation by placing his rights in the hands of his adversary. Taking this ease for an ordinary case in this court, as we are bound to do, no doubt can remain of the power of the plaintiff to dismiss' the suit and release errors.